--------------------------------------------------------------------------------

Exhibit 10.4
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT is made as of December __, 2011, by and among
Lenco Mobile Inc. (the “Company”), a corporation organized under the laws of the
State of Delaware, with its principal offices at 345 Chapala Street, Santa
Barbara, California, 93101 and the purchaser whose name and address is set forth
on the signature page hereof (the “Purchaser”).
 
IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:
 
1.           Authorization of Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of up to
100,000 shares (the “Shares”) of Series A Convertible Preferred Stock, par value
$0.001 per share, of the Company having the rights, preferences and privileges
set forth in the Series A Convertible Preferred Stock certificate of designation
(which was filed with the Delaware Secretary of State on September 22, 2010)
(the “Certificate of Designation”) and the certificate of amendment to the
Certificate of Designation (which will be filed with the Delaware Secretary of
State prior to the Closing) (the “Certificate of Amendment”), each of which are
attached hereto as Exhibit A.
 
2.           Agreement to Sell and Purchase the Shares. At the Closing (as
defined in Section 3.1), the Company will sell to the Purchaser, and the
Purchaser will buy from the Company, upon the terms and conditions hereinafter
set forth, the number of Shares (at the purchase price) shown below.
 
 
Number of Shares
to Be Purchased
 
 
Price Per Share
In Dollars
 
 
Aggregate
Price
   
$107.83631
             

The Company proposes to enter into this same form of purchase agreement with
certain other investors (the “Other Purchasers”) and expects to complete sales
of the Shares to them. The Purchaser and the Other Purchasers are hereinafter
sometimes collectively referred to as the “Purchasers,” and this Agreement and
the agreements executed by the Other Purchasers are hereinafter sometimes
collectively referred to as the “Agreements.”
 
3.           Closing and Delivery of the Shares.
 
3.1           Closing. The initial purchase and sale of the Shares shall occur
(the “Closing”) as soon as practicable after the execution of the Agreements by
the Company and the Purchasers purchasing Shares at the Closing at the time and
date (the “Closing Date”) and at such location as shall be determined by the
Company. The Company will promptly notify the Purchasers purchasing Shares at
the Closing of the date, place and time of the Closing by facsimile transmission
or otherwise.
 
3.2           Delivery of the Shares. At the Closing, the Company shall deliver
to the Purchaser (or to its designated representative) one or more stock
certificates registered in the name of the Purchaser, or in such nominee
name(s) as designated by the Purchaser in writing, representing the number of
Shares set forth in Section 2 above and bearing the legend specified in
Section 5.7 hereof referring to the fact that the Shares were sold in reliance
upon the exemption from registration under the Securities Act of 1933, as
amended (the “Securities Act”) provided by Section 4(2) thereof and Rule 506
thereunder. The name(s) in which the stock certificates are to be registered are
set forth in the Stock Certificate Questionnaire attached hereto as Exhibit B.
 

 
 

--------------------------------------------------------------------------------

 

3.3           Conditions to Closing.
 
 
3.4.1           The Company’s obligation to complete the purchase and sale of
the Shares and deliver such stock certificate(s)  to the Purchaser at the
Closing shall be subject to the following conditions, any one or more of which
may be waived by the Company: (i) receipt by the Company of same-day funds in
the full amount of the purchase price for the Shares being purchased hereunder;
(ii) completion of the purchases and sales under the Agreements with all of the
Other Purchasers; and (iii) the accuracy of the representations and warranties
made by the Purchaser and the fulfillment of those undertakings of the Purchaser
to be fulfilled prior to the Closing; and (iv) receipt by the Company of a
completed version of Exhibit B and Exhibit C-1 or C-2 (as applicable) attached
hereto.
 
3.4.2           The Purchaser’s obligation to accept delivery of such stock
certificate(s)  and to pay for the Shares evidenced thereby shall be subject to
the following conditions: (i) the accuracy in all material respects of the
representations and warranties made by the Company herein and the fulfillment in
all material respects of those undertakings of the Company to be fulfilled prior
to Closing, (ii) the filing by the Company of the Certificate of Amendment with
the Delaware Secretary of State, (iii) receipt of a certificate signed by the
Secretary of the Company to which is attached a true, complete and correct copy
of each of the amended and restated certificate of incorporation of the Company,
the amended and restated bylaws of the Company and certain resolutions of the
Board of Directors of the Company, to the effect that: (1) except for the filing
of the Certificate of Amendment and certificates of designation in connection
with the Company’s Series B1 Convertible Preferred Stock and Series B2
Convertible Preferred Stock, no document with respect to any amendment to the
certificate of incorporation of the Company has been filed in the office of the
Delaware Secretary of State since, and no action has been taken or, to the best
knowledge of the Secretary of the Company, is contemplated by the Board of
Directors or the stockholders of the Company, for the purpose of effecting any
such amendment or the dissolution, merger or consolidation of the Company,
(2) no proposal for any amendment, repeal or other modification to the amended
and restated bylaws of the Company has been taken or is currently pending before
the Board of Directors or stockholders of the Company and (3) the resolutions of
the Board of Directors of the Company authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement have not been altered, amended or superseded and
remain in full force and effect as of the date hereof and the Closing Date, and
(iv) Purchasers agreeing under the Agreements to purchase Shares for an
aggregate purchase price of at least $5,000,000 shall have entered into the
Agreements. The Purchaser’s obligations hereunder are expressly not conditioned
on the purchase by any or all of the Other Purchasers of the Shares that they
have agreed to purchase from the Company.
 

 
-2-

--------------------------------------------------------------------------------

 

4.           Representations, Warranties and Covenants of the Company. Except as
otherwise described in the Company’s periodic reports on Forms 10-Q and 10-K and
in the Company’s current reports on Form 8-K as filed by the Company with the
Securities and Exchange Commission (the “SEC”) since December 31, 2010 (the “SEC
Documents”) and the Company’s Private Placement Memorandum dated September 21,
2011 (collectively, with the SEC Documents, including the documents incorporated
by reference therein, the “Company Information”), which qualify the following
representations and warranties in their entirety, the Company hereby represents
and warrants to, and covenants with, the Purchaser, as follows:
 
4.1           Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and the Company is qualified to do business as a
foreign corporation in each jurisdiction in which qualification is required,
except where failure to so qualify would not have a Material Adverse Effect (as
defined herein) on the Company. All of the subsidiaries of the Company (the
“Subsidiaries”) are listed on Exhibit 21.1 to the Company’s Annual Report on
Form 10-K for the year ended December 31, 2010 (the “Form 10-K”) along with each
subsidiary’s jurisdiction of incorporation. Each Subsidiary is duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and is qualified to do business as a foreign
corporation in each jurisdiction in which qualification is required, except
where failure to so qualify would not have a material adverse effect on the
condition (financial or otherwise), assets, properties, business, prospects or
results of operations of the Company and the Subsidiaries, taken as a whole on a
consolidated basis, or materially and adversely impair the Company’s ability to
perform its obligations under this Agreement (a “Material Adverse Effect”).
 
4.2           Authorized Capital Stock. Except as disclosed in Schedule 4.2
hereto, the Company had authorized, issued and outstanding capital stock as set
forth in Schedule 4.2 as of the date set forth therein. The issued and
outstanding shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”) have been duly authorized and validly issued, are fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities.
Except as disclosed in Schedule 4.2, the Company does not have outstanding any
options to purchase, or any preemptive rights or other rights to subscribe for
or to purchase, any securities or obligations convertible into or exchangeable
or exercisable for, or any contracts or commitments to issue or sell, shares of
its capital stock. Except as set forth on Schedule 4.2 hereto, and except for
customary adjustments as a result of stock dividends, stock splits, combinations
of shares, reorganizations, recapitalizations, reclassifications or other
similar events, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) and the issuance and sale of Common Stock or other
securities pursuant to any provision of this Agreement will not give rise to any
preemptive rights or rights of first refusal, co-sale rights or any other
similar rights on behalf of any person or result in the triggering of any
anti-dilution or other similar rights. With respect to each Subsidiary, (i) the
Company owns 100% of the Subsidiary’s capital stock (except for directors’
qualifying shares), (ii) all the issued and outstanding shares of the
Subsidiary’s capital stock have been duly authorized and validly issued, are
fully paid and nonassessable, have been issued in compliance with applicable
federal and state securities laws, were not issued in violation of or subject to
any preemptive rights or other rights to subscribe for or purchase securities,
and (iii) there are no outstanding options to purchase, or any preemptive rights
or other rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
the Subsidiary’s capital stock or any such options, rights, convertible
securities or obligations.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
4.3           Issuance, Sale and Delivery of the Shares. The  Shares have been
duly authorized and, when issued, delivered and paid for in the manner set forth
in this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable. No stockholder of the Company has any right to require the
Company to register the sale of any shares owned by such stockholder under the
Securities Act in the Registration Statement. No further approval or authority
of the stockholders or the Board of Directors of the Company will be required
for the issuance and sale of the Shares to be sold by the Company as
contemplated herein.
 
4.4           Due Execution, Delivery and Performance. The Company has full
legal right, corporate power and authority to enter into the Agreements and
perform the transactions contemplated hereby and thereby. The Agreements have
been duly authorized, executed and delivered by the Company. The making and
performance of the Agreements by the Company and the consummation of the
transactions herein and therein contemplated will not violate any provision of
the organizational documents of the Company and will not result in the creation
of any lien, charge, security interest or encumbrance upon any assets of the
Company pursuant to the terms or provisions of, or will not conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under any agreement, mortgage,
deed of trust, lease, franchise, license, indenture, permit or other instrument
to which the Company or any Subsidiary is a party or by which the Company or its
properties, or any Subsidiary or such Subsidiary’s properties, may be bound or
affected and in each case which would have a Material Adverse Effect or, to the
Company’s knowledge (which, as used herein, in each instance shall mean the
actual knowledge of the Company’s chief executive officer or chief financial
officer), any statute or any authorization, judgment, decree, order, rule or
regulation of any court or any regulatory body, administrative agency or other
governmental body applicable to the Company or any Subsidiary or any of their
respective properties. No consent, approval, authorization or other order of any
court, regulatory body, administrative agency or other governmental body is
required for the execution and delivery of this Agreement or the consummation of
the transactions contemplated by this Agreement, except for compliance with the
Blue Sky laws and federal securities laws applicable to the offering of the
Shares. Upon their execution and delivery, and assuming the valid execution
thereof by the respective Purchasers, the Agreements will constitute valid and
binding obligations of the Company, enforceable in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
4.5           Offering Materials. The Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC since December 31, 2010, pursuant to the reporting requirements of the
Securities Exchange Act of 1934 (the “Exchange Act”). True and complete copies
of the SEC Documents have been posted on the SEC’s EDGAR website. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act or the Securities Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents. The SEC Documents, taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
 

 
-4-

--------------------------------------------------------------------------------

 

4.6           Accountants. Singer Lewak LLP, who have previously expressed their
opinion with respect to the consolidated financial statements and schedules
included in the Form 10-K, are independent accountants as required by the
Securities Act and the rules and regulations promulgated thereunder (the “Rules
and Regulations”).
 
4.7           Contracts. All agreements that were required to be filed as
exhibits to the SEC Documents under Item 601 of Regulation S-K (collectively,
the “Material Agreements”) to which the Company or any Subsidiary of the Company
is a party, or the property or assets of the Company or any Subsidiary of the
Company are subject, have been filed as exhibits to the SEC Documents. All
Material Agreements are valid and enforceable against the Company or one of its
Subsidiaries, as the case may be, in accordance with their respective terms,
except (i) as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, or moratorium or similar laws affecting creditors’
and contracting parties’ rights generally, and (ii) as enforceability may be
subject to general principles of equity and except as rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws. Neither the Company nor any of its Subsidiaries is in
breach of or default under any of the Material Agreements, and to the Company’s
knowledge, no other party to a Material Agreement is in breach of or default
under such Material Agreement, except in each case, for such breaches or
defaults as would not reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries has received a notice of
termination nor is the Company otherwise aware of any threats to terminate any
of the Material Agreements.
 
4.8           No Defaults. Except as disclosed in the Company Information as to
defaults, violations and breaches which individually or in the aggregate would
not be expected to have a Material Adverse Effect, the Company is not in
violation or default of any provision of its certificate of incorporation or
bylaws, or other organizational documents, or in breach of or default with
respect to any provision of any agreement, judgment, decree, order, mortgage,
deed of trust, lease, franchise, license, indenture, permit or other instrument
to which it is a party or by which it or any of its properties are bound; and
there does not exist any state of fact which, with notice or lapse of time or
both, would constitute an event of default on the part of the Company as defined
in such documents, except such defaults which individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect.
 
4.9           No Actions. There are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened to which the
Company or any Subsidiary is or may be a party or of which property owned or
leased by the Company or any Subsidiary is or may be the subject, or related to
environmental or discrimination matters, or instituted by the SEC, The NASDAQ
Stock Market LLC, any state securities commission or other governmental or
regulatory agency, which actions, suits or proceedings, individually or in the
aggregate, might prevent or might reasonably be expected to materially and
adversely affect the transactions contemplated by this Agreement or result in a
material adverse change in the condition (financial or otherwise), assets,
properties, business, prospects or results of operations of the Company (a
“Material Adverse Change”); and no labor disturbance by the employees of the
Company or any Subsidiary exists or, to the Company’s knowledge, is imminent
which might reasonably be expected to have a Material Adverse Effect. Neither
the Company nor any Subsidiary is a party to or subject to the provisions of any
material injunction, judgment, decree or order of any court, regulatory body,
administrative agency or other governmental body.
 

 
-5-

--------------------------------------------------------------------------------

 

4.10           Properties. Each of the Company and its Subsidiaries has good and
marketable title to all the properties and assets reflected as owned by it in
the consolidated financial statements included in the SEC Documents, subject to
no lien, mortgage, pledge, charge or encumbrance of any kind except (i) those,
if any, reflected in such consolidated financial statements (including the notes
thereto), or (ii) those which are not material in amount and do not adversely
affect the use made and proposed to be made of such property by the Company.
Such leased properties are held under valid and binding leases, with such
exceptions as are not materially significant in relation to its business. The
Company or a Subsidiary owns or leases all such properties as are necessary to
its operations as now conducted.
 
4.11           No Material Change. Since September 30, 2011 and except as
contemplated by or disclosed in the Company Information, neither the Company nor
any Subsidiary has incurred any material liabilities or obligations, indirect,
or contingent, or entered into any material verbal or written agreement or other
transaction which is not in the ordinary course of business or which could
reasonably be expected to result in a material reduction in the future earnings
of the Company; (ii) neither the Company nor any Subsidiary has sustained any
material loss or interference with its respective businesses or properties from
fire, flood, windstorm, accident or other calamity not covered by insurance;
(iii) the Company has not paid or declared any dividends or other distributions
with respect to its capital stock and neither the Company nor any Subsidiary is
in default in the payment of principal or interest on any outstanding debt
obligations; (iv) there has not been any change in the capital stock of the
Company other than the sale of the Shares hereunder and shares or options issued
pursuant to employee equity incentive plans or purchase plans approved by the
Company’s Board of Directors, or indebtedness material to the Company (other
than in the ordinary course of business); and (v) there has not been any
Material Adverse Change.
 
4.12           Intellectual Property. The Company or a Subsidiary owns or
possesses adequate rights to use the inventions, patent applications, patents,
patent rights, trademarks (both registered and unregistered), service marks,
tradenames, copyrights, trade secrets and know-how necessary for the conduct of
the Company’s and its Subsidiaries’ businesses as currently conducted
(collectively, the “Intellectual Property”), except where the failure to
currently own or possess such Intellectual Property would not have a Material
Adverse Effect. Neither the Company nor any Subsidiary has received any notice
of, and has no knowledge of, any infringement of or conflict with asserted
rights of others with respect to any Intellectual Property which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
could reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, none of the patent rights owned or licensed by the Company or any
Subsidiary are unenforceable or invalid.
 

 
-6-

--------------------------------------------------------------------------------

 

4.13           Compliance. The Company has not been advised, and has no reason
to believe, that it is not conducting its business in compliance with all
applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, including, without limitation, all applicable local, state
and federal environmental laws and regulations; except where failure to be so in
compliance would not have a Material Adverse Effect.
 
4.14           Taxes. The Company has filed all necessary federal, state and
foreign income and franchise tax returns and has paid or accrued all taxes shown
as due thereon, and the Company has no knowledge of a tax deficiency which has
been or might be asserted or threatened against it which could have a Material
Adverse Effect.
 
4.15           Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Shares to be sold to the Purchaser hereunder will
be, or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been fully complied with.
 
4.16           Accounting Controls. Except as disclosed in the Company
Information, the Company maintains a system of accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorization, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles as applied in the
United States and to maintain accountability for assets, (iii) access to assets
is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
4.17           Investment Company. The Company is not an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.
 
4.18           No General Solicitation; Offering Materials. Neither the Company,
nor any of its affiliates, nor any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D promulgated under the Securities Act) in connection with
the offer or sale of the Shares. The Company has not distributed and will not
distribute prior to the Closing Date any offering material in connection with
the offering and sale of the Shares other than the Private Placement Memorandum
or any amendment or supplement thereto. The Company has not in the past nor will
it hereafter take any action to sell, offer for sale or solicit offers to buy
any securities of the Company which would bring the offer, issuance or sale of
the Shares, as contemplated by this Agreement, within the provisions of
Section 5 of the Securities Act, unless such offer, issuance or sale was or
shall be within the exemptions of Section 4 of the Securities Act.
 
4.19           Insurance. The Company maintains insurance of the types and in
the amounts that the Company reasonably believes is adequate for its business,
including, but not limited to, insurance covering all real and personal property
owned or leased by the Company against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against by similarly situated
companies, all of which insurance is in full force and effect.
 

 
-7-

--------------------------------------------------------------------------------

 

4.20           Corrupt Practices. Neither the Company nor, to the knowledge of
the Company, any agent or other person acting on behalf of the Company, have
(i) directly or indirectly, used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds, (iii) failed to disclose fully any contribution
made by the Company or made by any person acting on its behalf and of which the
Company is aware in violation of law, or (iv) violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended.
 
4.21           Transactions with Affiliates. Except as disclosed in the Company
Information, none of the officers or directors of the Company and, to the
Company’s knowledge, none of the employees of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than as holders of
stock options and/or warrants, and for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.
 
4.22           Employee Relations. The Company is not involved in any union
labor dispute, nor, to the Company’s knowledge, is any such dispute threatened.
The Company is not a party to a collective bargaining agreement, and the Company
believes that its relations with its employees are good. No executive officer
(as defined in Rule 501(1) of the Securities Act) of the Company has notified
the Company that such officer intends to leave the employ of the Company or
otherwise terminate such officer’s employment with the Company. To the Company’s
knowledge, no employee of the Company, as a consequence of his employment by the
Company is, or is now expected to be, in violation of any material term of any
agreement, covenant or contract (including any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant with any previous employer), and the continued employment of each such
employee by the Company will not subject the Company to any liability with
respect to any of the foregoing matters.
 
4.23           Application of Takeover Protection. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby will
not impose any restriction on any Purchaser, or create in any party (including
any current stockholder of the Company) any rights, under any share acquisition,
business combination, poison pill (including any distribution under a rights
agreement), or other similar anti-takeover provisions under the Company’s
charter documents or the laws of its state of incorporation.
 
4.24           No Integrated or Aggregated Offering. Neither the Company, nor
any person acting on its behalf, has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause the offering of Shares contemplated by this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act.
 

 
-8-

--------------------------------------------------------------------------------

 

5.           Representations, Warranties and Covenants of the Purchaser. The
Purchaser hereby represents and warrants to, and covenants with,  the Company,
effective as of the Closing Date, as follows:
 
5.1           Investment Representations and Covenants. The Purchaser represents
and warrants to, and covenants with, the Company that:  (i) the Purchaser is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in securities representing an
investment decision like that involved in the purchase of the Shares, including
investments in securities issued by the Company, and has requested, received,
reviewed and considered all information it deems relevant in making an informed
decision to purchase the Shares; (ii) the Purchaser is acquiring the number of
Shares set forth in Section 2 above in the ordinary course of its business and
for its own account for investment only and with no present intention of
distributing any of such Shares or any arrangement or understanding with any
other persons regarding the distribution of such Shares within the meaning of
Section 2(11) of the Securities Act; (iii) the Purchaser will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Shares except in compliance with the Securities Act and the Rules and
Regulations promulgated thereunder; (iv) the Purchaser has completed or caused
to be completed the Stock Certificate Questionnaire attached hereto as Exhibit B
and the Certificate attached hereto as Exhibit C-1 or C-2, as applicable, and
the answers thereto are true and correct as of the date hereof; (v) the
Purchaser has, in connection with its decision to purchase the number of Shares
set forth in Section 2 above, relied solely upon the Company Information and the
representations and warranties of the Company contained herein; (vi) the
Purchaser understands that neither the Company nor any other person is under any
obligation to register the resale of the Shares under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder; and (vii) the Purchaser is an “accredited investor” within
the meaning of Rule 501 of Regulation D promulgated under the Securities Act.
 
5.2           No General Solicitation. The Purchaser is not purchasing the
Shares as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over the television or radio or presented at any seminar or any other
general solicitation or general advertisement. Prior to the time that the
Purchaser was first contacted by the Company, such Purchaser had a pre-existing
and substantial relationship with the Company.
 
5.3           Authorization; Validity of Agreement. The Purchaser further
represents and warrants to, and covenants with, the Company that (i) the
Purchaser has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and (ii) upon the execution and delivery of this Agreement, this
Agreement shall constitute a valid and binding obligation of the Purchaser
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 

 
-9-

--------------------------------------------------------------------------------

 

5.4           Requirements of Foreign Jurisdictions. The Purchaser acknowledges,
represents and agrees that no action has been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Shares, or possession or distribution of offering materials in
connection with the issue of the Shares, in any jurisdiction outside the United
States where action for that purpose is required. Each Purchaser outside the
United States will comply with all applicable laws and regulations in each
foreign jurisdiction in which it purchases, offers, sells or delivers the Shares
or has in its possession or distributes any offering material, in all cases at
its own expense.
 
5.5           Restriction on Short Sales and Hedging. Neither the Purchaser,
directly or indirectly, nor any person acting on behalf of or pursuant to any
understanding with the Purchaser, has engaged in any transactions in the
securities of the Company (including, without limitation, any Short Sales
involving any of the Company’s securities) since the time that such Purchaser
was first contacted by the Company or any other person regarding an investment
in the Company. The Purchaser covenants that neither it nor any person acting on
its behalf or pursuant to any understanding with the Purchaser will engage,
directly or indirectly, in any transactions in the securities of the Company
(including Short Sales) prior to the time the transactions contemplated by this
Agreement are publicly disclosed. “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
 
5.6           Compliance with Non-Disclosure Agreement. The Purchaser has fully
complied with and has not breached any of its covenants or representations in
any non-disclosure agreement, confidentiality agreement or like agreement
(collectively, an “NDA”) entered into between the Purchaser and the Company or
any of the Company’s affiliates. Purchaser acknowledges and agrees that any such
NDA shall continue in full force and effect following the date of this Agreement
and the Closing in accordance with the terms of such NDA.
 
5.7           No Legal, Tax or Investment Advice. The Purchaser understands that
nothing in this Agreement or any other materials presented to the Purchaser in
connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice. The Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Shares.
 
5.8           Restrictive Legend. The Purchaser understands that the Shares and
any shares of Common Stock into which the Shares are convertible may bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for the Shares and
shares of Common Stock into which the Shares are convertible):
 

 
-10-

--------------------------------------------------------------------------------

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL OR OTHER EVIDENCE,
IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY AND ITS
COUNSEL, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”
 
6.           Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Purchaser herein and in the certificates for the Shares delivered pursuant
hereto shall survive the execution of this Agreement, the delivery to the
Purchaser of the Shares being purchased and the payment therefor.
 
7.           Broker’s Fee. Each of the parties hereto hereby represents that, on
the basis of any actions and agreements by it, there are no brokers or finders
entitled to compensation in connection with the sale of the Shares to the
Purchaser.
 
8.           Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, facsimile (with receipt confirmed by telephone) or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:
 
8.1.1           if to the Company, to:
 
Lenco Mobile Inc.
c/o Sheppard, Mullin, Richter & Hampton LLP
12275 El Camino Real, Suite 200
San Diego, CA 92130
Attention: James A. Mercer III, Esq.


or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and
 
8.1.2           if to the Purchaser, at its address as set forth on the
signature page of this Agreement, or at such other address or addresses as may
have been furnished to the Company in writing.
 
9.           Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and Purchaser.
 
10.           Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
11.           Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
12.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without giving effect to
the principles of conflicts of laws.
 
13.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.
 
14.           Independent Nature of Purchasers’ Obligations and Rights. No
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under the Agreements. Nothing contained herein and no
action taken by any Purchaser pursuant to the Agreements shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group, or are deemed affiliates (as such term is
defined under the Exchange Act) with respect to such obligations or the
transactions contemplated by this Agreement or the other Agreements. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of the Agreements, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.
 
15.           Fees and Expenses. Except as expressly set forth herein to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of their applicable Shares.
 
[SIGNATURES FOLLOW ON THE NEXT PAGE]
 


 

 
-12-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
 

 
LENCO MOBILE INC.
 
 
By _________________________________
 
      Name: Michael Levinsohn
 
      Title: Chief Executive Officer



Print or Type:
   
Name of Purchaser
 
  (Individual or Institution):
 
_________________________________
 
Name of Individual representing
 
  Purchaser (if an Institution):
 
_________________________________
 
Title of Individual representing
 
  Purchaser (if an Institution):
 
_________________________________
 
Signature by:
 
Individual Purchaser or Individual
 
  representing Purchaser:
 
_________________________________
 
Address:                      ___________________________
 
Telephone:                  ___________________________
 
Telecopier:                 ___________________________




 
-13-

--------------------------------------------------------------------------------

 



SCHEDULE 4.2
 
The following is a summary of Lenco Mobile Inc.’s issued and outstanding equity
securities and derivatives outstanding prior to taking into account those
securities that will be issued in connection with Lenco Mobile Inc.’s planned
acquisition of iLoop Mobile, Inc.:
 
Class of Securities
 
Issued and Outstanding
 
Authorized
Common Stock
 
70,878,992
 
250,000,000
Preferred Stock (1)
 
107,500
 
1,000,000
Stock Options
 
5,495,000
 
N/A
Common Stock Warrants
 
1,394,166
 
N/A
Promissory Notes Convertible into Common Stock
 
$710,000
 
N/A
         

(1)
All of the preferred stock currently outstanding is designated as Series A
Convertible Preferred Stock. The Series A Convertible Preferred Stock is
convertible into the Company’s common stock in accordance with the terms of the
Series A Convertible Preferred Stock certificate of designation. The ratio at
which the Series A Convertible Preferred Stock converts into Lenco Mobile Inc.’s
common stock may change according to whether Lenco Mobile Inc. achieves certain
performance benchmarks set forth in the Series A Convertible Preferred Stock
certificate of designation.

 
In addition, Lenco Mobile Inc. will issue the following equity securities in
connection with its acquisition of iLoop Mobile, Inc., which will close prior to
the closing of the Series A Convertible Preferred Stock financing transaction:
 
Class of Securities
 
Number of Securities
Common Stock (1)
 
Approx. 21,100,000
Series B1 Convertible Preferred Stock (1)
 
Up to 93,140
Series B2 Convertible Preferred Stock (1)
 
Up to 58,131
Stock Options (2)
 
Approx. 15,015,405
Common Stock Warrants
 
Approx. 600,000
     

(1)
Each of the Series A Convertible Preferred Stock, Series B1 Convertible
Preferred Stock and Series B2 Convertible Preferred Stock is convertible into
the Company’s common stock in accordance with such preferred stock’s certificate
of designation. The common and preferred shares to be issued in connection with
Lenco Mobile Inc.’s acquisition of iLoop Mobile Inc. equals approximately
67,200,000 million shares of Lenco Mobile Inc.’s common stock on an as-converted
basis.

 
(2)
Includes new options and options that Lenco Mobile Inc. will assume from iLoop
Mobile Inc.

 

 
-14-

--------------------------------------------------------------------------------

 

SUMMARY INSTRUCTION SHEET FOR PURCHASER
 
(to be read in conjunction with the entire Securities Purchase Agreement)
 
 
A.
Complete the following items ON EACH OF THE TWO COPIES of the Securities
Purchase Agreement:

 
 
1.
Signature Page: Provide the information regarding the Purchaser requested on the
signature page. The agreement must be executed by an individual authorized to
bind the Purchaser.

 
 
2.
Exhibit B – Stock Certificate Questionnaire: Provide the information requested
by the Stock Certificate Questionnaire.

 
 
3.
Exhibits C-1 and C-2 – Purchaser Certificate: Provide the information requested
by the Certificate for Individual Purchasers or the Certificate for Corporate,
Partnership, Trust, Foundation and Joint Purchasers, as applicable.

 
 
B.
Return the properly completed and signed Securities Purchase Agreement signature
pages and Exhibits B and C-1 or C-2 (as applicable) to:

 
Lenco Mobile Inc.
c/o Sheppard, Mullin, Richter & Hampton LLP
12275 El Camino Real, Suite 200
San Diego, CA 92130
Attention: Adam Shipley, Esq.
Facsimile: (858) 523-6707
Email: AShipley@sheppardmullin.com


 
C.
Wire the funds according to the following wiring instructions:

 
Bank Name: City National Bank
Bank Address: 555 S Flower St, Los Angeles, CA 90071
ABA number: 122016066
Account Name: Lenco Mobile Inc.
Account Number: 113233559
SWIFT: CINAUS6L


 

 
-15-

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
CERTIFICATE OF DESIGNATION AND CERTIFICATE OF AMENDMENT
 
 
LENCO MOBILE INC.
 
CERTIFICATE OF AMENDMENT
 
TO THE CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
 
OF
 
SERIES A CONVERTIBLE PREFERRED STOCK
PURSUANT TO SECTION 242 OF THE
 
GENERAL CORPORATION LAW OF THE STATE OF DELAWARE
 
* * * * *
 
The undersigned, Michael Levinsohn and Thomas Banks, do hereby certify that:
 
1. They are the chief executive officer and secretary, respectively, of Lenco
Mobile Inc., a Delaware corporation (the “Corporation”).
 
2. The Corporation filed a Certificate of Designation of Preferences, Rights and
Limitations of Series A Convertible Preferred Stock with the Delaware Secretary
of State on September 22, 2010 (the “Series A Certificate of Designation”) and
has since issued 107,500 shares of the Series A Convertible Preferred Stock
authorized by such Series A Certificate of Designation.
 
3. The Corporation’s board of directors adopted the following resolutions
amending the Series A Certificate of Designation:
 
RESOLVED, that the references to “107,500”  in the third recital on the first
page of the Series A Certificate of Designation and Section 2 of the Series A
Certificate of Designation be, and hereby are, deleted and replaced with
“207,500.”
 
RESOLVED, that the references to “$0.25” in Subsections (a) and (b) of Section 7
of the Series A Certificate of Designation be, and hereby are, deleted and
replaced with “$0.20.”
 
4. The holders of all of the 107,500 issued and outstanding Series A Convertible
Preferred Stock have approved and adopted the foregoing amendment to the Series
A Certificate of Designation in accordance with the requirements of the Series A
Certificate of Designation.
 
[SIGNATURES FOLLOW ON THE NEXT PAGE]
 


 
Exhibit A-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Certificate of Amendment
to the Certificate of Designation of Preferences, Rights and Limitations this
___ day of December, 2011.
 


 
 
____________________________
Michael Levinsohn
Chief Executive Officer
 
_________________________
Thomas Banks
Secretary



[SIGNATURE PAGE TO THE CERTIFICATE OF AMENDMENT TO THE SERIES A CERTIFICATE OF
DESIGNATION]
 



 


 





 
Exhibit A-2

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
STOCK CERTIFICATE QUESTIONNAIRE
 
Pursuant to Section 3.2 of the Securities Purchase Agreement, please provide us
with the following information:
 
 
1.
The exact name that your Shares are to be Registered in (this is the name that
will appear on your stock certificate(s)). You may use a nominee name if
appropriate:
 

 
 
2.
The relationship between the Purchaser of the Shares and the Registered Holder
listed in response to item 1 above:
 

 
 
3.
The mailing address of the Registered Holder listed in response to item 1 above:
 

 
 
4.
The Social Security Number or Tax Identification Number of the Registered Holder
listed in response to item 1 above:
 

 


 


 

 
Exhibit B-1

--------------------------------------------------------------------------------

 



 
EXHIBIT C-1
 
CERTIFICATE FOR INDIVIDUAL PURCHASERS
 
If the investor is an individual Purchaser (or married couple) the Purchaser
must complete, date and sign this Certificate.
 
CERTIFICATE
 
I certify that the representations and responses below are true and accurate:
 
In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as an investor in the Company.
 
____           (1)           A natural person whose net worth (excluding the
value of any equity in such person’s primary residence), either individually or
jointly with such person’s spouse exceeds $1,000,000.
 
____           (2)           A natural person who had an income in excess of
$200,000, or joint income with the person’s spouse in excess of $300,000, in
2009 and 2010, and reasonably expects to have individual income reaching the
same level in 2011.
 
____           (3)           An executive officer or director of the Company.
 
Dated: ___________________
 
Name(s) of Purchaser
 
________________________________
Signature
 
________________________________
Signature
 


 

 
Exhibit C-1-1

--------------------------------------------------------------------------------

 



 
EXHIBIT C-2
 
CERTIFICATE FOR CORPORATE, PARTNERSHIP,
 
TRUST, FOUNDATION AND JOINT PURCHASERS
 
If the investor is a corporation, partnership, trust, pension plan, foundation,
joint purchasers (other than a married couple) or other entity, an authorized
officer, partner, or trustee must complete, date and sign this Certificate.
 
CERTIFICATE
 
The undersigned certifies that the representations and responses below are true
and accurate.
 
(a)           The person signing on behalf of the undersigned has the authority
to exercise and deliver the Securities Purchase Agreement on behalf of the
Purchaser, and to take other sections with respect thereto.
 
(b)           Indicate the form of entity of the undersigned:
 
________  Limited Partnership
 
________   General Partnership
 
________   Corporation
 
________  Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor: _______________________
 
____________________________________________________________________
 
____________________________________________________________________
 
____________________________________________________________________
 

 
Exhibit C-2-1

--------------------------------------------------------------------------------

 



 
____________________________________________________________________
 
____________ (Continue on a separate piece of paper, if necessary.)
 
________  Other Type of Trust (indicate type of trust and, for trusts other than
pension trust, name the guarantors and beneficiaries:__________
 
___________________________________________________________________
 
___________________________________________________________________
 
___________________________________________________________________
 
___________________________________________________________________
 
_________. (Continue on a separate piece of paper, if necessary.)
 
________   Other form of organization (indicate form of organization (_______)
 
(c)           In order for the Company to offer and sell the Securities in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor sums. Please initial each category
applicable to you as an investor in the Company.
 
____ 1. A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity;
 
____ 2. A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;
 
____ 3. An insurance company as defined in Section 2(13) of the Securities Act;
 
____ 4. As investment company registered under the Investment Company Act of
1940 or a business development company as defined in Section 2(a)(48) of that
Act;
 
____ 5. A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;
 
____ 6. A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;
 
____ 7. An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;
 
____ 8. A private business development company as defined in Section 202(a)(23)
of the Investment Advisers Act of 1940;
 
____ 9. An organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the Shares, with total assets
in excess of $5,000,000;
 
____ 10. A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;
 

 
Exhibit C-2-2

--------------------------------------------------------------------------------

 



 
____ 11. An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies:
 
__________________________________________________________________
 
__________________________________________________________________
 
__________________________________________________________________
 
__________________________________________________________________
(Combine on a separate piece of paper, if necessary.)
 


 
Dated: ______________________, 20__
__________________________________________
Name of investor
__________________________________________
Signature and title of authorized
officer, partner or trustee


 
 
Exhibit C-2-3 

--------------------------------------------------------------------------------

 